Citation Nr: 0401157	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's daughter




ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.  The veteran is deceased, and the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied, in relevant part, the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal of this determination to 
the Board.  

A review of the record indicates that the appellant has 
raised the issue of entitlement to basic eligibility for non-
service connected death pension benefits.  As this issue has 
not been developed and adjudicated, it is referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and her representative if further action is required on their 
part.  


REMAND

The appellant contends, in essence, that the veteran's cause 
of death was due to a disability that was incurred in or 
aggravated by service.

A review of the record reveals an absence of the veteran's 
service medical records.  The record does not reflect that 
the RO made a request to the National Personnel Records 
Center for the veteran's service medical records.  The RO 
should request the veteran's service medical records and 
associate them with the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
service medical records and associate 
them with the claims file.  

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted, the RO should 
issue to the appellant and her 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




